DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 recite the limitation "the larger-diameter side" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-10, and 13-16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano et al. (JP 2014142136).
Regarding claim 1, Asano discloses:
A flow control valve in which a needle-shaped valve element (22) is fitted into a valve hole (51) provided in a partition wall (50) partitioning a flow path at an intermediate portion, and the valve element (22) moves in an axial direction of the valve element (22) to control a flow rate of a fluid passing between an outer side surface of the valve element (22) and an inner side surface of the valve hole (51), the flow control valve comprising: (see paragraph 0008)
a tapered inner side surface (51B) that is included in the inner side surface of the valve hole 51
a tapered outer side surface (22E) that is included in the outer side surface of the valve element (22), faces the tapered inner side surface (51B) from inside, and is inclined along the tapered inner side surface 51B (see paragraphs 0009 and 0011; see Figure 3)
Regarding claim 2, Asano discloses:
wherein the tapered inner side surface (51B) has a smaller taper angle than the tapered outer side surface 22E (see paragraphs 0032 and 0035)
Regarding claims 7 and 8, Asano discloses:
wherein the valve hole (51) expands in diameter from the tapered inner side surface (51B) toward one end side, and expands in diameter from the tapered inner side surface (51B) toward an other end side, and the tapered inner side surface (51B) is smaller in axial length than the tapered outer side surface 22E (see Figure 3)
Regarding claims 9, 10, and 13, Asano discloses:
wherein an outer diameter of an end portion on a larger- diameter side of the tapered outer side surface (22E) is smaller than an inner diameter of an end portion on a larger- diameter side of the tapered inner side surface (51B), and a cylindrical outer side surface (22B) having an outer diameter equal to or larger than the outer diameter of the end portion on the larger-diameter side of the tapered outer side surface (22E) is provided adjacent to the end portion on the larger-diameter side of the tapered outer side surface (22E) in the outer side surface of the valve element 22 (see Figure 3; see paragraph 0011)
Regarding claims 14-16, Asano discloses:
wherein a cylindrical inner side surface (51A) having an inner diameter equal to or larger than the inner diameter of the end portion on the larger-diameter side of the tapered inner side surface (51B) and facing the tapered outer side surface (22E) from outside is provided adjacent to the end portion on the larger-diameter side of the tapered inner side surface (51B) in the inner side surface of the valve hole 51 (see Figure 3; see paragraph 0008)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-6, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano.
Regarding claims 3 and 4, Asano discloses the invention as essentially claimed, but fails to disclose wherein where a distance the valve element moves is expressed by L1 [mm], and an increase in shortest distance between the tapered outer side surface and the tapered inner side surface is expressed by L2 [mm], 0 < L2/L1 < 0.18 is satisfied.
At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide wherein where a distance the valve element moves is expressed by L1 [mm], and an increase in shortest distance between the tapered outer side surface and the tapered inner side surface is expressed by L2 [mm], 0 < L2/L1 < 0.18 is satisfied, because Applicant has not disclosed that having wherein where a distance the valve element moves is expressed by L1 [mm], and an increase in shortest distance between the tapered outer side surface and the tapered inner side surface is expressed by L2 [mm], 0 < L2/L1 < 0.18 is satisfied, provides an advantage, is used for any particular purpose, or solves any stated problem. One of ordinary skill in the art, furthermore, would have expected Asano’s valve, and applicant’s invention, to perform equally well with the ratio taught by Asano or the claimed ratio because both ratios would perform the same function.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Asano to provide wherein where a distance the valve element moves is expressed by L1 [mm], and an increase in shortest distance between the tapered outer side surface and the tapered inner side surface is expressed by L2 [mm], 0 < L2/L1 < 0.18 is satisfied, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Asano.
Regarding claims 5 and 6, Asano as modified teaches the invention as essentially claimed, and further teaches a stepping motor as a drive source (see paragraph 0018).
Asano fails to teach wherein the valve element moves a distance of 0.5 to 20 [µm] for a working angle of one step of the stepping motor.
At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide wherein the valve element moves a distance of 0.5 to 20 [µm] for a working angle of one step of the stepping motor, because Applicant has not disclosed that having wherein the valve element moves a distance of 0.5 to 20 [µm] for a working angle of one step of the stepping motor, provides an advantage, is used for any particular purpose, or solves any stated problem. One of ordinary skill in the art, furthermore, would have expected Asano’s valve, and applicant’s invention, to perform equally well with the distance taught by Asano or the claimed distance because both distances would perform the same function of providing small precise steps.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Asano to provide wherein the valve element moves a distance of 0.5 to 20 [µm] for a working angle of one step of the stepping motor, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Asano.
Regarding claims 11 and 12, Asano as modified teaches the invention as essentially claimed, and further teaches wherein an outer diameter of an end portion on a larger- diameter side of the tapered outer side surface (22E) is smaller than an inner diameter of an end portion on a larger- diameter side of the tapered inner side surface (51B), and a cylindrical outer side surface (22B) having an outer diameter equal to or larger than the outer diameter of the end portion on the larger-diameter side of the tapered outer side surface (22E) is provided adjacent to the end portion on the larger-diameter side of the tapered outer side surface (22E) in the outer side surface of the valve element 22 (see Figure 3; see paragraph 0011).
Claim(s) 17-20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano in view of Illing (USPN 3,703,273).
Regarding claims 17-20, Asano discloses the invention as effectively claimed, but fails to disclose abutting portions that are disposed on the larger- diameter side relative to the tapered outer side surface of the valve element and the tapered inner side surface of the valve hole, and abut on each other to bring the flow control valve into a valve closed state, wherein there is a gap between the tapered outer side surface and the tapered inner side surface in the valve closed state.
Illing teaches a needle valve wherein abutting portions (20, 17) that are disposed on a larger- diameter side relative to a tapered outer side surface (19, 20) of a valve element (12) and a tapered inner side surface (15, 17) of a valve hole (14), and abut on each other to bring a flow control valve into a valve closed state, wherein there is a gap between the tapered outer side surface (19) and the tapered inner side surface (15) in the valve closed state (Col. 2, lines 36-44; see Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Asano to provide abutting portions that are disposed on the larger- diameter side relative to the tapered outer side surface of the valve element and the tapered inner side surface of the valve hole, and abut on each other to bring the flow control valve into a valve closed state, wherein there is a gap between the tapered outer side surface and the tapered inner side surface in the valve closed state. Doing so would close off the flow of fluid (Col. 2, lines 36-44), as recognized by Illing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Le Jossec (WO 2014/204329) discloses a flow control valve with a need shaped valve element fitted into a valve hole in a partition wall; the valve element moving in an axial direction to control the flow rate; the valve having a tapered inner side surface on the valve hole and a tapered outer side surface on the valve element, which faces the inner side surface and is inclined along the inner side surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753